DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 2 November 2021.
2.         Claims 1, 6, 11, 21, 23, and 24 have been amended.  Although Claim 24 has been amended the claim has not been indicated as “Currently amended” but listed as “Original”.  Claim 23 is indicated as “Currently amended” but has not been amended.  These claims will now be objected to as improper.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-26 are currently pending and have been examined.  

Response to Amendment

In the previous Office action, Claims 1-26 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 1-26 to provide statutory support and the rejection is maintained.
In the previous Office action, Claims 1-26 were rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2010/0223194) in view of Sharper et al. (Sharper) (US 2006/0143061).  Although a few slight amendments were introduced, it is insufficient to overcome the maintained prior art and the rejection is maintained. 


Response to Arguments

Applicants’ arguments filed 2 November 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-26, Applicants spuriously and incorrectly argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea [see spurious Remarks/arguments pages 10-20].  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and despite Applicants’ exhaustive, spurious, and incorrect/improper analysis and arguments, the Examiner maintains this rejection under 35 U.S.C. 101 in the maintained below rejection.  The claims clearly recite the judicial exception is not integrated into a practical application because the claims as a whole describe how to, generally, optimiz[ing] a study path for a student based on at least one goal, wherein a study path is a combination of courses for each of a plurality of semesters based on the below cited categories of abstract ideas and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  
Additionally, Applicants incorrectly recite that the previous Office action asserts:  “the claims do not preempt anything…”; “…failed to meet its burden under Berkheimer v. HP Inc. 881, F.3d 1360 (Fed. Cir. 2018)…”[decision].    First, the Examiner did not make these statements/citations/analysis in the previous Office action.  Questions of preemption are inherent in the two-part framework from “Alice Corp” and “Mayo” (incorporated in the “2014 Interim Guidance on Subject Matter Eligibility” as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more […].  The Examiner submits that while a preemptive claim may be ineligible, the absence of does not guarantee that a claim is eligible. Even arguing that there are other ways to practice not to preempt an abstract idea, does not make the claim “less abstract” and eligible (see OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 second to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) and Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (see The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012).  Additionally, the PTO is not required to analyze claims for abstract ideas under the Berkheimer v. HP Inc. 881, F.3d 1360 (Fed. Cir. 2018)…”[decision].
Further, Applicants have misconstrued their analysis in the Remarks for their claimed subject matter as analogous to several PTAB decisions and Federal Court case decisions for eligible abstract idea examples that allegedly apply to Applicants’ claimed invention.  However these decisions are not applicable to Applicants’ non-statutory abstract idea/subject matter because Applicants’ subject matter is completely different from each of these court case decisions and thus do not apply for the instant application.  The below maintained Examiner’s analysis is accurate and commensurate with the Patent Office guidelines regarding non-statutory subject matter analysis (abstract ideas) and in summary, and as currently recited for the claims, this rejection is maintained.
Applicants submit that:  (2):  Adams (US 2010/0223194) in view of Sharper et al. (Sharper) (US 2006/0143061) does not teach or suggest in barely amended Claims 1-26:  virtually all the limitations recited in the independent and dependent claims and with some emphasis on whether the prior art combination teaches the broadly recited new amendment of the non-functional, descriptive material label of:  “value[s]” [see 20-28].  With regard to argument (2), the Examiner respectfully disagrees.  Regarding whether or not Adams in view of Sharper teaches Applicants’ claims, the Examiner notes in response to Applicants’ arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  As best understood from Applicants’ spurious arguments that Adams in view of Sharper does not specifically teach the new amended, labeled “value(s)” as recited as a suffix for “priority(ies)”, but since “values(es)” is/are not specifically defined in the claims from Applicants and as broadly and reasonably interpreted, the Examiner interprets Adams teaches Applicants in at least the first recitation of “wherein each of the at least one constraint is assigned a respective constraint priority (may receive from a user a degree identifier and a constraint reflecting criteria establishing personal priorities of a user; and at least one constraint, reflecting criteria establishing personal priorities of the user for selecting courses to take) (see at least paragraph 53, the Abstract, Claims 1, 4, 13).  However and assuming arguendo that Applicants are not convinced, the Examiner notes that Adams in view of Sharper specifically teaches the broadly recited “priority(ies) value(es)” as “the prioritization engine 110 increases the value of the degree of difficulty for Math 101 course by a greater amount than the value of the degree of difficulty for English 101. The pre-defined rules may also include a rule that directs the prioritization engine 110 to assign a higher degree of difficulty to courses that require students to attend; increment value” in analogous art of generating schedules for the purposes of:  The prioritization engine 110 modifies (e.g., increases) the threshold values based on a set of pre-defined rules, which may include user-defined rules” (Sharper, paragraphs 30, 41, 42).  See below additional citations from the prior art and this rejection is maintained.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Objections

Claims 23 and 24 are objected to for informalities.  Although Claim 24 has been amended the claim has not been indicated as “Currently amended” but listed as “Original”.  Claim 23 is indicated as “Currently amended” but has not been amended.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-26 are each focused to statutory categories, namely “method; system” sets.
Step 2A:  Prong One: Claims 1-26 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“obtaining, by the server, the at least one goal and at least one constraint for the student, wherein each of the at least one constraint is assigned a respective constraint priority value;
receiving, by the server, from a database, information related to a plurality of courses required for the at least one goal;
generating, by the server, based on the information, a plurality of potential study paths for the student that comply with the at least one goal; 
receiving, by the server, at least one preference of the student, each of the at least one preference being assigned a respective preference priority, wherein each constraint priority value is higher than any preference priority value;
sorting, by the server, any of the plurality of potential study paths that meets at least one of the group comprising at least one of the at least one constraint and at least one of the at least one preference, into an alphabetically ordered list of potential study paths based on the priority value of the at least one of the at least one constraint that is met and the at least one preference that is met, wherein values of the priority values are used as an alphabet for the alphabetical ordering;
eliminating, by the server, from the plurality of potential study paths all study paths that do not meet the at least one constraint in order of the respective priority values assigned to each of the at least one constraint from highest priority to lowest priority value to obtain a remaining at least one study path; 
eliminating, by the server, from the remaining at least one study path all study paths that do not meet the at least one preference in order of the respective priority values assigned to each of the at least one preference from highest priority to lowest priority value to obtain a remaining at least one study path so as to retain at least one optimal study path;
supplying as an output, by the server for the student, at least one optimal schedule/study paths of courses for each semester of the at least one optimal study path/supplying as an output, by the server for the student, the at least one optimal study path, the optimal study path comprising a schedule of courses for each semester of the plurality of semesters” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories:  Mathematical concepts – mathematical relationships; Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-26: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally optimizing a study path for a student based on at least one goal, wherein a study path is a combination of courses for each of a plurality of semesters.  Nothing in the claim elements precludes the steps from practically being performed as Mathematical concepts – mathematical relationships; Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions (including agreements in the form Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “server; database; processing unit”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological 
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 26-29) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-26  are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2010/0223194) in view of Sharper et al. (Sharper) (US 2006/0143061).

	With regard to Claims 1, 11, 21, and 24, Adams teaches a method/system performed at a server for optimizing a study path for a student based on at least one goal, wherein a study path is a combination of courses for each of a plurality of semesters (enable a student to compare and shop for services offered by those educational institutions; whatever the path may be, a student may desire that the end award or degree be granted from a preferred institution 60), comprising:  a database; a processing unit; and a memory, the memory containing instructions that, when executed by the processing unit, configure the system to (a student may optimize selected preferences such as his or her class schedule, days of week to take classes, tuition costs, location or timing of courses) (see at least paragraphs 11-14, 40-55, 76):

 obtaining, by the server, the at least one goal (goal of achieving a degree 64 offered by the institution 60 or departments 62) and at least one constraint for the student, wherein each of the at least one constraint is assigned a respective constraint priority value (may receive from a user a degree identifier and a constraint reflecting criteria establishing personal priorities of a user; and at least one constraint, reflecting criteria establishing personal priorities of the user for selecting courses to take) (see at least paragraph 53, the Abstract, Claims 1, 4, 13); 

receiving, by the server, from a database, information related to a plurality of courses required for the at least one goal (see at least paragraphs 16, 53, the Abstract, Claims 1, 4, 13); 

generating, by the server, based on the information, a plurality of potential study paths for the student (A degree tree structure 180 may be considered a map or path to earn a degree 64) that comply with the at least one goal (the expert system 288 may determine 356 or establish 356 a degree tree structure 180 in accordance with the selected graduation criteria 332; The tree structure 180 embodies courses in sequence to accomplish the designated degree under the constraints of the catalog 66 and preferences 342) (see at least paragraphs 53, 76, 114); 

receiving, by the server, form a database, at least one preference/information related to a plurality of courses required over a plurality of semesters to meet the at least one goal of the student (preferences such as schedule, cost, location, credit hour load; a student may have certain preferences 342 with respect to a class schedule 344), each of the at least one preference being assigned a respective preference priority (to compare information received from the mining module 192 to certain criteria and preferences selected by the student), wherein each constraint priority is higher than any preference priority (a constraint reflecting criteria establishing personal priorities of a user) (see at least paragraphs 85, 113-118, Abstract);

sorting, by the server, any of the plurality of potential study paths that meets at least one group comprising at least one of the at least one constraint and at least one of the at least preference, into an ordered list of potential study paths (courses 172 may be organized into a hierarchy 173.  The hierarchy 173 illustrates an order or sequence of based on the priority of the at least one of the at least one constraint that is met and the at least one preference that is met, wherein values of the priorities are used ordering (degree tree structure 180) (see at least paragraphs 72-78, 85, 113-118, Abstract);

supplying as an output, by the server for the student, at least one optimal schedule of courses for each semester of the at least one optimal study path/the study path comprising a schedule of courses for each semester for the plurality of semesters (Once scheduling information has been imported 362 and the class schedule 366 has been optimized 364 to the student’s preferences, the expert system 288 may proceed to output a class schedule 366 to the student; student may have certain preferences 342 with respect to a class schedule 344, such as preferred times of the day to take courses 126, preferred days 346 of the week to take courses, preferences with respect to cost 348, preferences with respect to a credit hour load 350 taken during a semester or other interval, years 352 in which a student desires to attend or graduate, preferred locations 354, maximum travel time) (see at least paragraph 77, 113-118); 

Adams does not specifically teach:
 eliminating, by the server, from the plurality of potential study paths all study paths that do not meet the at least one constraint in order of the respective priorities assigned to each of the at least one constraint from highest priority to lowest priority to obtain a remaining at least one study path; 
eliminating, by the server, from the remaining at least one study path all study paths that do not meet the at least one preference in order of the respective priorities assigned to each of the at least one preference from highest priority to lowest priority to obtain a remaining at least one study path so as to retain at least one optimal study path;
alphabetically/as an alphabet for alphabetical.  
Sharper teaches:
 eliminating, by the server, from the plurality of potential study paths (master schedule of courses) all study paths that do not meet the at least one constraint (constraint; student requests; The level of system constraint may also be inversely proportional to the estimated number of possible course section combinations for the student being scheduled) in order of the respective priorities assigned to each of the at least one constraint from highest priority to lowest priority to obtain a remaining at least one study path; 
eliminating, by the server, from the remaining at least one study path all study paths that do not meet the at least one preference in order of the respective priorities assigned to each of the at least one preference from highest priority to lowest priority to obtain a remaining at least one study path so as to retain at least one optimal study path (A request may also be a virtual singleton if more than one section option is available after eliminating those that conflict with singletons and virtual singletons, but all of the remaining options meet at the same time);
alphabetically/as an alphabet for alphabetical (is represented by letters of the alphabet  in analogous art of generating schedules for the purposes of:  “Prioritization; the prioritization engine 110 categorizes course requests for each student; to build a set of combination permutations of letters, numbers, and colors” (see at least paragraphs 25-35, 57-66, Table 1).

constraint priority (may receive from a user a degree identifier and a constraint reflecting criteria establishing personal priorities of a user; and at least one constraint, reflecting criteria establishing personal priorities of the user for selecting courses to take) (see at least paragraph 53, the Abstract, Claims 1, 4, 13).  Sharper specifically teaches “priority(ies) value(es)” as “the prioritization engine 110 increases the value of the degree of difficulty for Math 101 course by a greater amount than the value of the degree of difficulty for English 101. The pre-defined rules may also include a rule that directs the prioritization engine 110 to assign a higher degree of difficulty to courses that require students to attend; increment value” in analogous art of generating schedules for the purposes of:  The prioritization engine 110 modifies (e.g., increases) the threshold values based on a set of pre-defined rules, which may include user-defined rules” (Sharper, paragraphs 30, 41, 42)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the multipass scheduling system as taught by Sharper in the system of Adams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regards to Claims 2, 12, Adams teaches: collecting credential information, wherein the plurality of potential study paths is further generated based on the credential information (see at least paragraph 58).

With regards to Claims 3, 13, 22,25, Adams teaches wherein each of the at least one goal is any of: a profession, an interest area, and a minor (see at least paragraphs 55-58).

With regard to Claims 4, 14, 23, 25, 26, Adams teaches: performing degree auditing on each potential study path; and including in the generated plurality of potential study paths only those potential study paths that meet the at least one goal based on the degree auditing (see at least paragraphs 73-79).

With regard to Claims 5, 15, 22, 25, Adams teaches wherein the at least one constraint is any of: a total time to complete the at least one goal and an educational budget (see at least paragraph 22).

With regard to Claims 6, 16, Adams teaches wherein each constraint priority to be accorded to the constraint to which the constraint priority is assigned and wherein each preference priority to be accorded to the preference to which the preference priority is assigned (see at least Claims 1, 4, Abstract).
 Adams does not specifically teach is a relative weight.  Sharper teaches is a relative weight (statistically weighted) in analogous art of generating schedules for the purposes of:  “When the tree-search algorithm executes, it would start by selecting a starting population of branches from the list of possible letters.  Since only 4 may be used (due to the branch limit), four letters are selected randomly with weighting (increased probability of selection) given to those letters that have previously generated successful schedules” (see at least paragraphs 25-35, 54, 64).
Sharper specifically teaches “priority(ies) value(es)” as “the prioritization engine 110 increases the value of the degree of difficulty for Math 101 course by a greater amount than the value of the degree of difficulty for English 101. The pre-defined rules may also include a rule that directs the prioritization engine 110 to assign a higher degree of difficulty to courses that require students to attend; increment value” in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the multipass scheduling system as taught by Sharper in the system of Adams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


With regard to Claims 7, 17, 22, 25, Adams wherein the at least one preference is any of: favoring a day of the week, disfavoring a day of the week, a time, online availability, favored instructors, and areas of interest (see at least paragraphs 85, 113-118, Abstract).

With regard to Claims 8, 18, Adams teaches wherein the at least one optimal schedule is further based on scheduling information that includes any of: course hours of each course, days of the week the course is presented, location of the classes, a start date of each course, and an end date of each course (see at least paragraphs 59-68).

With regard to Claims 9, 19, 22, 25, Adams teaches wherein the information related to a plurality of courses includes timing information related to at least one of the courses (see at least paragraphs 59-68).

With regard to Claims 10, 20, Adams teaches wherein the timing information includes at least one of day of a week on which the at least one of the courses is taught, hours of the day during which the at least one of the courses is taught, a midterm exam date for the at least one of the courses, a final exam date for the at least one of the courses, a start date for the at least one of the courses, and an end date for the at least one of the courses (see at least paragraphs 59-68).
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 


	
	
	

	
	
	
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623